Name: Commission Regulation (EC) No 1389/1999 of 28 June 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  international trade;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 29. 6. 1999L 163/16 COMMISSION REGULATION (EC) No 1389/1999 of 28 June 1999 amending Regulation (EC) No 2789/98 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 9(2) thereof, (1) Whereas Commission Regulation (EC) No 2789/ 98 (3), as last amended by Regulation (EC) No 962/ 1999 (4), grants a temporary derogation from Commission Regulation (EC) No 1445/95 (5), as last amended by Regulation (EC) No 2648/98 (6), on rules of application for import and expert licences in the beef and veal sector; (2) Whereas the reasons for extending the validity of the export licences with advance fixing of the refund and for extending the derogation granted in Article 10(5) to products falling within CN code 0202 and to certain products falling within CN code 1602 50 are still valid; whereas it is therefore necessary to extend the validity of Regulation (EC) No 2789/98; (3) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In the second paragraph of Article 2 of Regulation (EC) No 2789/98, 30 June 1999' is replaced by 31 December 1999'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1998, p. 17. (3) OJ L 347, 23.12.1998, p. 33. (4) OJ L 119, 7.5.1999, p. 25. (5) OJ L 143, 27.6.1995, p. 35. (6) OJ L 335, 10.12.1998, p. 39.